           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 JAMES MOODY,                                )
                                             )
                      Plaintiff,             )
                                             )
 -vs-                                        )      Case No. CIV-18-660-F
                                             )
 COMMISSIONER OF SOCIAL                      )
 SECURITY,                                   )
                                             )
                      Defendant.             )

                                        ORDER

        On March 12, 2019, United States Magistrate Judge Suzanne Mitchell issued
a Report and Recommendation, recommending this court affirm the final decision
of defendant, Commissioner of Social Security, that plaintiff, James Moody, was not
“disabled” under the terms of the Social Security Act. See, 42 U.S.C. § § 405(g),
423(d)(1)(A).
        Magistrate Judge Mitchell advised the parties of their right to file an objection
to the Report and Recommendation by April 2, 2019, and specifically advised that
failure to make a timely objection waives the right to appellate review of both factual
and legal questions therein contained.
        Neither party has filed an objection to the Report and Recommendation nor
sought an extension of time to file one. With no objection filed, the court accepts,
adopts and affirms the Report and Recommendation in its entirety.
        Accordingly, United States Magistrate Judge Suzanne Mitchell’s Report and
Recommendation (doc. no. 22), issued March 12, 2019, is ACCEPTED,
ADOPTED and AFFIRMED.
        The final decision of defendant, Commissioner of Social Security, that
plaintiff, James Moody, was not “disabled” under the terms of the Social Security
Act, is AFFIRMED. Judgment shall enter forthwith.
        IT IS SO ORDERED this 4th day of April, 2019.




18-0660p001.docx




                                        2
